UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22299 RENN Fund, Inc. (Exact name of Registrant as specified in charter) RENN Fund, Inc., was previously known as RENN Global Entrepreneurs Fund, Inc. 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Address of principal executive offices) 214-891-8294 (Registrant’s telephone number, including area code) Russell Cleveland President and CEO RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Name and address of agent for service of process) 214-891-8294 (Agent’s telephone number, including area code) Copy to: Steven B. Boehm, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Ave. N.W. Washington, DC 20004-2415 Date of fiscal year end: December 31 June 30, 2014 (Date of reporting period) Item 1. Semi-Annual Report to Shareholders SEMI-ANNUAL REPORT TO SHAREHOLDERS OF RENN FUND, INC. June 30, 2014 Dear Shareholders, Our net asset value and market price remained in a narrow range for the six months ending June 30, 2014.The market price ranged from a low of $1.36 to a high of $1.70.The net asset value per share has been from $2.35 to $2.70, closing at $2.42 on June 30, 2014.The shares are selling at a substantial discount to net asset value.The shareholders voted favorably to simplify the Fund’s name to RENN Fund, Inc., keeping the same symbol (NYSE:RCG).This change was effective July 2, 2014. To review our top holdings: Flamel Technologies, Inc. (NASDAQ:FLML), about 28% of the Fund, is a specialty pharmaceutical company with a large pipeline of new drug products.The stock market has begun to recognize the company so we have seen excellent appreciation here. Bovie Medical Corp. (NYSE:BVX) has much potential in the surgical field with a new product, J-Plasma.A new management team came in six months ago.This group has successfully run billion dollar companies in the past.In the past six months we added to this position, currently at 700,000 shares, about 23% of the portfolio.We believe we could have another Laserscope success if the Bovie executes its plan. AnchorFree Inc. is the one private company in the portfolio at about 14% of the Fund.The company has “HotSpot Shield,” a major privacy software application.The company currently has about 20 million active users and is growing rapidly. iSatori, Inc. (OTC:IFIT) is a nutraceutical company that has a number of product areas.Currently, the most promising product is “Bio-Gro,” which is intended to promote muscle development.The company reported a good first quarter in both sales and earnings and expects this trend to continue in the second quarter.iSatori is about 14% of the portfolio, with the Fund owning 1.1 million shares. Last, Points International, Inc. (NASDAQ:PCOM), is about 11% of the Fund with 51,300 shares.The company is a leader in the loyalty points, i.e., airline miles, industry.The company has large airline accounts as well as hotels and even MasterCard. Future of the Fund Your Board of Directors, together with the Investment Manager, are studying ways to enhance the Fund’s value in 2015.The three choices currently are: 1. Continue as is, but create more value in the holdings. 2. Liquidate the Fund, distributing cash and shares to our shareholders. 3. Merge or consider a new corporate transaction. The idea is to look at all options. Lastly, a quick review of our history.We began the Fund in 1996 with $39 million.To date we have had distributions of $83.4 million.Thank you for your support. Sincerely, Russell Cleveland President and CEO SEMI-ANNUAL REPORT TO SHAREHOLDERS FOR THE SIX MONTHS ENDED JUNE 30, 2014 TABLE OF CONTENTS President’s Letter Financial Statements: Schedule of Investments 1-4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Statement of Cash Flows 8 Notes to Financial Statements 9-15 Director and Officer Compensation 16 Quarterly Reports 16 Proxy Voting Policies and Procedures 16 Portfolio Proxy Voting Records 16 Matters Submitted for Shareholder Votes 16-17 Board Approval of the Investment Advisory Contract 17 Dividend Reinvestment Plan 17 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) Allocation of Assets by Industry (% of Fund’s Net Assets) Industry % Pharmaceutical Preparations % Surgical & Medical Instruments & Apparatus % Communication Services % Nutraceuticals % Services-Business Services, NEC % Jewelry, Silverware & Plated Ware % Services-Advertising % Crude Petroleum & Natural Gas % Other Assets and Liabilities % % Allocation of Assets by Country (% of Fund’s Net Assets) See Accompanying Notes to Financial Statements 1 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) Item 1. SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Value(7) CONVERTIBLE BONDS – 0.65% (3)(4) Crude Petroleum & Natural Gas –0.65% $ PetroHunter Energy Corporation 8.5%Maturity December 31, 2014 $ $ Semiconductors and Related Devices– 0.00% $ Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1)(8) 0 Total Unaffiliated Convertible Bonds COMMON EQUITIES – 64.93% (3)(4) Business Services, NEC –10.76% Points International, Ltd. Crude Petroleum & Natural Gas – 0.05% PetroHunter Energy Corporation Jewelry, Silverware, and Plated Ware –2.03% Charles & Colvard Ltd. Services – Advertising –0.87% Tiger Media, Inc. Pharmaceutical Preparations –27.73% Flamel Technologies Surgical & Medical Instruments & Apparatus – 23.49% Bovie Medical Corporation Total Unaffiliated Common Equities TOTAL UNAFFILIATED INVESTMENTS $ $ Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities $ Aggregate Gross Unrealized Depreciation of all Unaffiliated Securities $ ) Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities $ See Accompanying Notes to Financial Statements 2 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Value(7) CONVERTIBLE PREFERRED EQUITIES – 13.35% (2)(3)(4) Communications Service NEC – 13.34% AnchorFree, Inc. Series A Convertible Preferred (1) $ $ Nutraceuticals –0.01% (6) iSatori Technologies, Inc. Preferred D Total Affiliated Other Securities COMMON EQUITIES – 13.90% (2)(3)(4)(6) Nutraceuticals –13.90% iSatori Technologies, Inc. Total Affiliated Common Equities MISCELLANEOUS SECURITIES – 0.86% (2)(3)(4) Communications Service NEC – 0.86% AnchorFree, Inc., options to buy (1)(5) Total Affiliated Miscellaneous Securities TOTAL AFFILIATED INVESTMENTS TOTAL UNAFFILIATED INVESTMENTS TOTAL INVESTMENTS $ $ OTHER ASSETS AND LIABILITIES– 6.31% TOTAL NET ASSETS $ See Accompanying Notes to Financial Statements 3 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) INFORMATION REGARDING RESTRICTED SECURITIES AND CONTROLLED AFFILIATES (2)(3) Date(s) Acquired Cost 12/31/13 Cost 06/30/14 Value(7) 06/30/14 % of Net Assets AnchorFree, Inc.(1) Preferred A Equity 04/15/11 $ $ $ % AnchorFree, Inc. (1)(5) Options to buy @ $0.3971 06/29/12 % iSatori Technologies, Inc. (6) Preferred D Equity 10/13/99 % iSatori Technologies, Inc.(6) 10/02/98 Common Equity to 12/31/10 % Total Restricted and Controlled Affiliated Securities $ $ $ % Securities in a privately owned company. “Affiliated,” generally means that the Fund (and/or affiliated funds) has a director on issuer’s board and/or the Fund owns more than 5% of the issuer’s voting shares. Non-Income Producing. Percentage is calculated as a percentage of net assets. These options represent the Fund’s ability to purchase 15,023 common shares of AnchorFree Inc. at $0.3971 per share. These options were issued as compensation for Russell Cleveland’s advisory services to the board of directors.These options expire three months after Russell Cleveland ceases to be a service provider. “Controlled” refers to Affiliates who have the power to exercise a controlling influence over the management or policies of a company.A person who owns, directly or indirectly through another controlled company, more than 25 % of the voting securities of a company shall be presumed to control such company. See Note 5 to the Financial Statements. The Dynamic Green Energy (“DGE”) note is in default.Due to the deteriorated situation at the company, the value of the DGE note has been adjusted to zero. See Accompanying Notes to Financial Statements 4 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) ASSETS Assets: Investments at fair value Unaffiliated investments, cost of $6,237,317 $ Affiliated and controlled investments, cost of $9,131,722 Affiliated investments, cost of $512,783 Total investments, cost of $15,881,822 $ Cash and cash equivalents Dividends receivable 11 Prepaid and other assets $ LIABILITIES AND NET ASSETS Liabilities: Accounts payable $ Accounts payable – affiliate Total liabilities $ Net assets: Common Stock, $1 par value, 20,000,000 shares authorized, 4,673,867 shares issued, and 4,463,967 shares outstanding $ Additional paid in capital Treasury stock at cost ) Accumulated net realized loss on investments ) Net unrealized depreciation of investments ) Net assets $ Net assets value per share $ See Accompanying Notes to Financial Statements 5 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) Investment income: Dividend income $ 96 96 Expenses: General and administrative Shareholder expenses Legal fees Audit and accounting fees Directors’ fees and expenses Insurance expense Management fee to affiliate Net investment loss ) Realized and unrealized gain (loss) on investments: Net unrealized appreciation of investments Net realized loss on investments – affiliated companies ) Net gain on investments Net increase in net assets resulting from operations $ Net increase in net assets resulting from operations per share $ Weighted average shares outstanding See Accompanying Notes to Financial Statements 6 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) Six Months Ended June 30, 2014 Year Ended December 31, From operations: Net investment loss $ ) $ ) Net realized loss on investment (6,367,200 ) (3,599,541 ) Net unrealized appreciation of investments Net increase (decrease) in net assets resulting from operations (734,268 ) Net assets: Beginning of period End of period $ $ See Accompanying Notes to Financial Statements 7 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) Cash flows from operating activities: Increase in net assets resulting from operations $ Adjustments to reconcile increase in net assets to net cash provided by (used in) operating activities: Net unrealized appreciation oninvestments (6,953,794 ) Net realized loss on investments Decrease in dividend receivable 14 Increase in prepaid and other assets (23,972 ) Increase in accounts payable Increase in accounts payable-affiliate Purchase of investments (463,703 ) Net cash used in operating activities (788,211 ) Net decrease in cash and cash equivalents (788,211 ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ See Accompanying Notes to Financial Statements 8 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) Note 1 Organization and Business Purpose RENN Fund, Inc. (the “Fund”), is a registered, non-diversified, closed-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund, a Texas corporation, was organized and commenced operations in 1994 and is registered under and pursuant to the provisions of Section 8(a) of the 1940 Act. The investment objective of the Fund is to provide its stockholders primarily with long-term capital appreciation by investing substantially in privately-placed convertible and equity securities of emerging growth companies traded on U.S. securities exchanges. RENN Capital Group, Inc. (“RENN Group”), a Texas corporation, serves as the Investment Adviser to the Fund. In this capacity, RENN Group is primarily responsible for the selection, evaluation, structure, valuation, and administration of the Fund’s investment portfolio, subject to the supervision of the Board of Directors. RENN Group is a registered investment adviser under the Investment Advisers Act of 1940, as amended. Note 2 Summary of Significant Accounting Policies Valuation of Investments All investments are stated at their estimated fair value, as described in Note 5. Revenue Recognition The Fund recognizes realized gain/loss in the period of the sale based upon the identified cost basis.Change in unrealized gain/loss is reflected during the period of the change.Dividend income is recorded on the record date.Interest income is recorded as earned on an accrual basis.For debentures that are late in making payments as scheduled in the note agreements, the Fund determines whether to continue accruing interest on the note based upon the current circumstances facing the companies.The Fund reserves any dividends or interest income which is deemed to be potentially uncollectible based upon an analysis of several factors used in assessing the financial condition of each company. Cash and Cash Equivalents As of June 30, 2014, cash and cash equivalents are at risk to the extent that they exceed Federal Deposit Insurance Corporation insured amounts.The Fund has not experienced any losses as a result of this risk. The Fund considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents.As of June 30, 2014, cash equivalents were held in the Federated Prime Obligations Fund which is not covered by depository insurance. 9 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) Note 2 Summary of Significant Accounting Policies, continued Income Tax The Fund has elected the special income tax treatment available to “regulated investment company” (“RIC”) under Subchapter M of the Internal Revenue Code (“IRC”) which allows the Fund to be relieved of federal income tax on that part of its net investment income and realized capital gain that it pays out to its stockholders.The requirements to qualify for RIC status include, but are not limited to certain qualifying income tests, asset diversification tests and distribution of substantially all of the Fund’s taxable investment income to its stockholders.It is the intent of management to comply with all IRC requirements as they pertain to a RIC and to distribute all of the Fund’s taxable investment income and realized long-term capital gain within the defined period under the IRC to qualify as a RIC.Failure to qualify as a RIC would subject the Fund to federal income tax as if the Fund were an ordinary corporation, which could result in a substantial reduction in the Fund’s net assets as well as the amount of cash available for distribution to stockholders.Continued qualification as a RIC requires management to satisfy certain investment diversification requirements in future years.There can be no assurance that the Fund will qualify as a RIC in future years. Federal income taxes payable on behalf of stockholders on realized capital gain that the Fund elects to retain are accrued and reflected as tax expense paid on behalf of stockholders on the last day of the tax year in which such gain is realized. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts and disclosures in the financial statements.Actual results could differ from these estimates. Note 3 Due to/from Broker The Fund conducts business with various brokers for its investment activities.The clearing and depository operations for the investment activities are performed pursuant to agreements with these brokers.“Due from broker” represents unsettled sales transactions.“Due to broker” represents a margin loan payable to these brokers, which is secured by cash maintained with the lending broker as collateral for the margin loan.The Fund is subject to credit risk to the extent the brokers are unable to deliver cash balances or securities, or clear security transactions on the Fund’s behalf. RENN Capital Group, Inc., the investment adviser, actively monitors the Fund’s exposure to these brokers and believes the likelihood of loss under those circumstances is remote. At June 30, 2014, there were no amounts “due from broker” or “due to broker.” The terms on a margin loan are governed by federal regulation and by the rules of Financial Industry Regulatory Authority (“FINRA”) and the securities exchanges.In general under Federal Reserve Board Regulation T, firms can lend a customer up to 50% of the price of a security and 90% of a United States Treasury Bill.The rules of FINRA and the exchanges supplement the requirements of Regulation T by placing “maintenance” margin requirements on customer accounts.Under the rules of the broker, equity in the account must not fall below 30% of the current market value of the securities in the account that have a market value above $6.625 or $2.00 per share for securities that have a market value between $2.125 and $6.625.The failure to do so may cause the firm to force the sale of or liquidate the securities in the account in order to bring the account’s equity back to the required level.The loan is not made for any specific term or duration but is due and payable at the brokerage firm’s discretion.Federal regulations under the 1940 Act require that the Fund maintain 300% asset coverage in relation to any borrowed amount. During the six months ended June 30, 2014, the Fund had no margin loans. 10 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) Note 4 Management Fees and Reimbursement Pursuant to an Investment Advisory Agreement (the “Agreement”) effective May 15, 2009, RENN Group performs certain services, including certain management, investment advisory and administrative services necessary for the operation of the Fund.In addition, under the Agreement, the Investment Adviser is reimbursed by the Fund for certain directly allocable administrative expenses.A summary of fees and reimbursements paid by the Fund under either the Agreement or the prospectus is as follows: RENN Group receives a management fee equal to a quarterly rate of 0.4375% of the Fund’s net assets, as determined at the end of each quarter, each payment to be due as of the last day of the calendar quarter.The Fund incurred $100,610, during the six months ended June 30, 2014, for such management fees. The Investment Adviser was reimbursed by the Fund for directly allocable administrative expenses paid by the Investment Adviser on behalf of the Fund.Such reimbursements were $20,479 during the six months ended June 30, 2014. Note 5 Valuation of Investments Investments are carried in the statements of assets and liabilities at fair value, as determined in good faith by RENN Group, subject to the approval of the Fund’s Board of Directors.The fair values reported are subject to various risks including changes in the equity markets, general economic conditions, and the financial performance of the companies. Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the fair value of investment securities, it is possible that the amounts reported in the accompanying financial statements could change materially in the near term. The Fund generally invests in common securities, preferred securities, convertible and nonconvertible debt securities, and warrants. These securities may be unregistered and thinly-to-moderately traded.Generally, the Fund negotiates registration rights at the time of purchase and the portfolio companies are required to register the shares within a designated period, and the cost of registration is borne by the portfolio company. On a weekly basis, RENN Group prepares a valuation to determine fair value of the investments of the Fund. The Board of Directors approves the valuation on a quarterly basis. Interim board involvement may occur if material issues arise before quarter end. The valuation principles are described below. Unrestricted common stock of companies listed on an exchange, such as the NYSE or NASDAQ, or in the over-the-counter market is valued at the closing price on the date of valuation. Thinly traded unrestricted common stock of companies listed on an exchange, such as the NYSE or NASDAQ, or in the over-the-counter market is valued at the closing price on the date of valuation, less a marketability discount as determined appropriate by the Fund Managers and approved by the Board of Directors. Restricted common stock of companies listed on an exchange, such as the NYSE or NASDAQ, or in the over-the-counter market is valued based on the quoted price for an otherwise identical unrestricted security of the same issuer that trades in a public market, adjusted to reflect the effect of any significant restrictions. The unlisted preferred stock of companies with common stock listed on an exchange, such as the NYSE or NASDAQ, or in the over-the-counter market is valued at the closing price of the common stock into which the preferred stock is convertible on the date of valuation. 11 Table of Contents RENN Fund, Inc. Schedule of Investments June 30, 2014 (unaudited) Note 5 Valuation of Investments (continued) Debt securities are valued at fair value. The Fund considers, among other things, whether a debt issuer is in default or bankruptcy. It also considers the underlying collateral.Fair value is generally determined to be the greater of the face value of the debt or the market value of the underlying common stock into which the instrument may be converted. The unlisted in-the-money options or warrants of companies with the underlying common stock listed on an exchange, NASDAQ or in the over-the-counter market are valued at fair value (the positive difference between the closing price of the underlying common stock and the strike price of the warrant or option).An out-of-the money warrant or option has no value; thus the Fund assigns no value to it. Investments in privately held entities are valued at fair value. If there is no independent and objective pricing authority (i.e., a public market) for such investments, fair value is based on the latest sale of equity securities to independent third parties. If a private entity does not have an independent value established over an extended period of time, then the Investment Adviser will determine fair value on the basis of appraisal procedures established in good faith and approved by the Board of Directors. The Fund follows the provisions of Accounting Standards Codification ASC 820, Fair Value Measurements, under which the Fund has established a fair value hierarchy that prioritizes the sources (“inputs”) used to measure fair value into three broad levels: inputs based on quoted market prices in active markets (Level 1 inputs); observable inputs based on corroboration with available market data (Level 2 inputs); and unobservable inputs based on uncorroborated market data or a reporting entity’s own assumptions (Level 3 inputs). The following table shows a summary of investments measured at fair value on a recurring basis classified under the appropriate level of fair value hierarchy as of June 30, 2014: Level 1 Level 2 Level 3 Total Convertible Bonds $
